Exhibit 10.11

 



STATIONDIGITAL CORPORATION

 

SECOND AMENDMENT IN CONNECTION WITH THE

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

DATED AUGUST 26, 2014

 

 

THE DATE OF THIS SECOND AMENDMENT IS JANUARY 14, 2015

 

 

Reference is made to the Amended and Restated Securities Purchase Agreement,
dated August 26, 2014 (the “SPA”), by and among StationDigital Corporation (the
“Company”), each purchaser of 12% senior secured convertible notes (the “Notes”)
and warrants to purchase shares of common stock of the Company (the “Warrants”)
as identified on the signature pages thereto (the “Purchasers”) and Steel Pier
Capital Advisors, LLC, as the collateral agent. Capitalized terms used and not
defined herein shall have the meanings set forth in the SPA.

 

The Company wishes to inform its Purchasers of certain revisions made to the
Notes and Warrants, which are explained further below in this amendment (the
“Second Amendment”). This Second Amendment shall become effective upon receipt
of signatures from all Purchasers.

 

As the revisions represent material changes to the SPA, we ask that you
acknowledge that you have reviewed this Second Amendment and consent to the
revisions discussed below. Please sign this Second Amendment in the space
provided on the next page to indicate your receipt and review of this
information as well as your consent.

 

I.AMENDMENT TO THE SPA

 

A.Section 2.2(a) shall be amended such that (i) the Company may hold additional
Closings of sales of Notes and Warrants through and including January 31, 2015
and (ii) the maximum offering amount is increased from $2,300,000 to $3,000,000.

 

II.MISCELLANEOUS

 

A.Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. Facsimile signatures shall bind the parties hereto to
the same extent as original signatures.

 

B.Governing Law. This Second Amendment shall be governed in accordance with the
internal laws of the State of New York as set forth in Section 8.8 of the SPA.

 

 

 

 

 



 

[SIGNATURE PAGE TO THE SECOND AMENDMENT]

 

By signing below, the undersigned (i) agrees to continue as a Purchaser pursuant
to the terms of the SPA, Notes and Warrants, and as described herein; and (ii)
represents and warrants to the Company that the undersigned has read and
reviewed this Second Amendment and understands the revised terms as described
herein.

 

 

Date: Jan. 20, 2015                                                    
STATIONDIGITAL CORPORATION  AXIOM CAPITAL MANAGEMENT. INC.      /s/ Louis
Rossi                                              /s/ Mark
Martino                                       Louis Rossi  Mark Martino Chief
Executive Officer  President and Chief Executive Officer     



 

 

 

ENTITY  ENTITY      Eagle Venture Management                      Steel Pier
Capital Advisors                       Print Name of Entity  Print Name of
Entity           Sam Bachman                                             
Michael Clofine                                          Print Name of
Authorized Signatory  Print Name of Authorized Signatory           /s/ Sam
Bachman                                         /s/ Michael
Clofine                                   Signature of Authorized Signatory 
Signature of Authorized Signatory     





 

 

 

 

 



--------------------------------------------------------------------------------

